DETAILED ACTION
This office action is responsive to Amendment filed on 1/4/2021 in this application Gore et al., U.S. Patent Application No. 16/549,113 (Filed August 23, 2019) (“Gore”).  Claims 1, 4 – 13, and 16 – 20 were pending.  Claims 1, 9, and 13 are amended.  Claims 6, 8, 11, 12, 18, 20 are cancelled.  Claims 1, 4, 5, 9, 10, 13, 16, and 17 are allowed.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
In light of applicant’s amendments in combination with claim elements identified in the verifying step the rejections made under the doctrine of double patenting are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H./										March 22, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199